

117 HRES 52 IH: Expressing support for the designation of the week of January 24 through January 30, 2021, as “National School Choice Week”.
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 52IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Mr. Moolenaar (for himself, Mr. Wilson of South Carolina, Mr. Norman, Mr. Bucshon, Mr. Allen, Ms. Foxx, Mr. Walberg, Mr. Banks, Mr. Biggs, and Mr. Gallagher) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the designation of the week of January 24 through January 30, 2021, as National School Choice Week.Whereas providing a diversity of choices in K–12 education empowers parents to select education environments that meet the individual needs and strengths of their children;Whereas high-quality K–12 education environments of all varieties are available in the United States, including traditional public schools, public charter schools, public magnet schools, private schools, online academies, and home schooling;Whereas talented teachers and school leaders in each of the education environments prepare children to achieve their dreams;Whereas more families than ever before in the United States actively choose the best education for their children;Whereas more public awareness of the issue of parental choice in education can inform additional families of the benefits of proactively choosing challenging, motivating, and effective education environments for their children;Whereas the process by which parents choose schools for their children is nonpolitical, nonpartisan, and deserves the utmost respect; andWhereas tens of thousands of events are planned to celebrate the benefits of educational choice during the tenth annual National School Choice Week, held the week of January 24 through January 30, 2021: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National School Choice Week;(2)congratulates students, parents, teachers, and school leaders from K–12 education environments of all varieties for their persistence, achievements, dedication, and contributions to society in the United States;(3)encourages all parents, during National School Choice Week, to learn more about the education options available to them; and(4)encourages the people of the United States to hold appropriate programs, events, and activities during National School Choice Week to raise public awareness of the benefits of opportunity in education.